Interim Decision *1612

MATINEt OP WONG

In Deportation Proceedings
A-14767027
Decided by Bowed July 5, 1986
temporary visitor for pleasure (section 101(a) (16) (B)) who accepted unauthorized gainful employment in the United States, which is inconsistent
with his status, has violated the terms of his admission and has failed to
comply with the conditions of his nonimmigrant status; therefore, he is
deportable under section 241(a) (9) of the Immigration and Nationality Act.
CELLEGES

Order: .Act of 1952—Section 241(a) (S) [8 U.S.C. 1251(a) (9)3—Failed to
comply with conditions of nonimmigrant status.

This case comes forward on appeal from an order_ entered by
the special inquiry officer on May•26, 1966 granting the respondent's
application requesting that he be permitted to depart voluntarily
from the United States, in lieu of deportation, and directing that
he be deported from the United States to the Republic of China on
Formosa in the event he fails to depart when and as required, and
further directing that he be deported from the United Statea to
the British Crown Colony of Hong Kong in the event the aforenamed country notifies . the Attorney General it is unwilling • to
accept him into its territory. The respondent, a 27-year-old male,
native of China and citizen of the Republic of China, has resided
continuously in the United States since his admission at San Juan,
'Puerto Rico on or about July 20, 1965 as a nonimmigrant visitor for
pleasure authorized to remain in the United States in such status
until May 30, 1966. Deportation proceedings were instituted against
. the respondent on April 27, 1966.
A hearing in deportation proceedings was held at New York,
New York on May 96, 1066.

On examination of the record we-

fmd that the respondent accepted unauthorized gainful employ-

ment as a cook in Stamford, Connecticut at a salary of approximately $70 per week from August 1965 until April 25, 1966. The
704

Interim Decision. #1619.
respondent and counsel admitted the truth of the factual allegations set forth in the order to show cause and conceded depurtability
on the charge stated therein (pp. 3 & 4).. The evidence of record
.cledrly establishes that the respondent is subject to deportation
under the provisions of section 241(a) (9) of the Immigration and
Nationality Act, in that, after admission as a nonimmigrant under
section 101(a) (15) of the Act, he failed. to comply with the conditions of the nonimmigrant status under which he was admitted.
The points raised by counsel on appeal do not possess merit. The
respondent, within a month after his admission to the United States
as a nonimmigrant visitor, accepted unauthorized gainful employment in Stamford, Connecticut. The Department of State regulation (section 41.25, 22 CFR) provides that the term "pleasure" as
used in section 101(a) (15) (B) of the Immigration and Nationality
Act refers to legitimate activities of a recreational character, including tourism, amusement, -visit with friends or relatives and rest;
* * * which do not require a classification as a temporary worker,
* * *. Moreover, the Senate Committee of the Judiciary in explaining the term "temporary visitor," among other things, stated:
"Under no circumstances are aliens admitted as temporary visitors
for pleasure to be permitted. to work." (S.R. 1137, 82d Cong., 2d Seas.,
P. 19). The record clearly -shows that the respondent accepted unauthorized gainful employment hi the United. States, which is. not
Permissible and is inconsistent with the status of a nonimmigrant
visitor. Hence, he has clearly violated the terms of his admission
and failed to comply with the conditions of his status as a nonimmigrant visitor. Proposed legislation, presently pending in the
Congress of the United States to provide for the relief of certain
refugees from the Dominican Republic, is not pertinent to the
disposition of this appeal. Counsel's request, that the respondent's
deportation, be stayed is a matter of administrative consideration
and determination by the Service. For the reasons hereinbefore
set forth, the following order will be entered.
ORDER: It is ordered that the appeal be dismissed.

705

